MEMORANDUM ***
Gonzalo Deniz Ortega and Maximina Amezcua Menera, husband and wife natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“Board”) summary affirmance without opinion of an immigration judge’s (“IJ”) denial of their applications for cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss the petition for review.
We lack jurisdiction to review the IJ’s discretionary denial of cancellation of removal. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003). Petitioners do not raise a colorable due process challenge to that denial. We therefore lack jurisdiction over the petition for review. Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001).
Petitioners have waived any challenge to the IJ’s denial of them motion to reopen to re-apply for asylum because they failed to raise that issue before the Board. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.